Citation Nr: 1625655	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  07-36 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably in the U.S. Marine Corps from August 1991 to October 1995, and in the U.S. Army from May 2005 until September 2006, with additional Reserve service.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In October 2013 the Veteran presented testimony before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the electronic claims folder.  

This case was previously remanded by the Board in September 2011, May 2014, and August 2015, and has since been returned to the Board for additional appellate review.  

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Virtual VA.  With the exception of additional treatment records, all documents in Virtual VA are duplicative of those in VBMS, or not relevant to the issue on appeal.  

The issue of entitlement to service connection for a sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right knee status post ACL repair pre-existed the Veteran's period of active service, and was aggravated during a period of active service. 

2.  Degenerative joint disease did not clearly and unmistakably exist prior to service, and manifested to a compensable degree within one year of separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee status post ACL repair with residuals are met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for right knee degenerative joint disease are met.  38 U.S.C.A. §§ 1131, 1112, 1113, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claim of entitlement to service connection are moot.  

Service Connection

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Post-service discharge, in August 2006 the Veteran filed a claim for service connection for "right knee aggravation."  

An April 2002 VA orthopedic clinic record notes that the Veteran had right knee ACL repair in 2001, and that recent x-rays showed excellent repair without any evidence of arthritis.

The Veteran was afforded a VA examination in December 2006.  Radiographic testing results of the right knee showed slight narrowing, and hypertrophic spurring.  The examiner diagnosed right knee mild degenerative joint disease.

In a February 2007 VA pain assessment note, it was reported that the Veteran's right knee pain had developed within the past 6 months.  In March 2007, the Veteran presented to a VA orthopedic consult with complaints of increasing right knee pain.  The orthopedist noted that the Veteran's medical history was significant for ACL reconstruction with patella bone, tendon, and interface screws.

In October 2011, the Veteran was afforded a VA knee examination.  At that time the Veteran reported that while on patrol in Iraq in 2005, his right knee would swell and he would have pain.  

The Veteran was afforded a VA examination in November 2015.  Upon review of the claims folder and in-person examination, the examiner opined that it was at least as likely as not that the Veteran's right knee ACL repair with residuals was aggravated by his military service.  In support of that opinion, the examiner noted that the record clearly showed that the Veterans right knee ACL repair was conducted prior to service and that the 2007 VA orthopedic note, dated within one year of separation from service, showed that right knee pain was worse following his tour of duty in Iraq.  Thus, the examiner reasoned that the rigorous duties of military service in Iraq had aggravated the Veteran's right knee ACL repair with residuals.  The examiner's opinion in that regard is adequate as was based on an in-person examination, considered the relevant medical history, and was supported by a fully articulated rationale.  The 2015 examiner also opined that the currently diagnosed degenerative joint disease of the right knee was unrelated to service, because it was not shown on x-ray until 2010, 4 years following separation from service.  In this regard, the examiner's second opinion is inadequate because the examiner failed to consider the December 2006 VA examination report and x-ray testing results that diagnosed degenerative joint disease of the right knee. 

Based on the foregoing, the Board finds that entitlement to service connection for right knee ACL repair with residuals is warranted.  First, the Veteran is currently assessed as status post right knee ACL repair - thus there is a current disability.  See April 2002 VA orthopedic record.  Second, the Veteran has testified that while deployed to Iraq, he experienced right knee pain and swelling during patrols.  See October 2011 VA examination.  The Veteran is competent to identify his symptoms and his testimony is credible as it has remained consistent.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Third, there is an adequate medical opinion of record finding that the Veteran's pre-existing right knee ACL repair with residuals was aggravated during his period of active service in satisfaction of the nexus requirement.  Accordingly, the criteria for service connection for right knee ACL repair with residuals have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2015).

In addition, service connection is also warranted for degenerative joint disease of the right knee.  First, degenerative joint disease of the right knee was first diagnosed in December 2006, thus it did not pre-exist service.  See April 2002 VA orthopedic note; see December 2006 VA examination.  Second, degenerative joint disease is a form of arthritis, which is a chronic disease listed at 38 C.F.R. § 3.309(a) that is subject to the presumptive service connection provisions of 38 C.F.R. § 3.307.  Third, degenerative joint disease of the right knee was diagnosed within 3 months of separation from active duty service and the Veteran complained of knee pain.  Thus, the record shows that degenerative joint disease of the right knee did not clearly and unmistakably pre-exist service, and resolving all reasonable doubt in the Veteran's favor, manifested to a compensable degree within one year of separation from service.  Accordingly, service connection for right knee degenerative joint disease on a presumptive basis is warranted.  38 U.S.C.A. §§ 1131, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


ORDER

Service connection for right knee status post ACL repair with residuals is granted.

Service connection for right knee degenerative joint disease is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the Veteran's remaining claims.  

With regard to the Veteran's claim for service connection for a sleep disorder, to include sleep apnea, remand is required to afford the Veteran a sleep study and VA examination.  In August 2015, the Board found an August 2014 VA examination inadequate because the examiner's opinion was based on the results of a sleep study conducted in conjunction with the examination.  That sleep study report noted that the study might have underestimated the severity of the Veteran's sleep disorder because "REM supine sleep was not seen during [the] diagnostic portion."  Thus, the Board remanded the matter to afford the Veteran another VA examination in conjunction with a new sleep study.

The Veteran was afforded another VA examination in November 2015, but he was not afforded another sleep study.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The 2015 examiner opined that the Veteran did not have obstructive sleep apnea.  In support of that opinion, the examiner cited to the August 2014 sleep study, which the Board previously found to be inadequate to form the basis of a negative opinion.  Thus, on remand the Veteran is to be afforded a sleep study and a new VA examination addressing the results of the new sleep study.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any sleep disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished, to specifically include a sleep study, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

Upon completion of the foregoing, the examiner is requested to provide the following information and opinions:

a)  First, the examiner is requested to state all diagnoses related to a sleep disorder.  If obstructive sleep apnea is not diagnosed, the examiner must so state and explain why. 

b)  Second, with regard to each diagnosed sleep disorder, is it at least as likely as not (a 50 percent or greater probability) that the disorder manifested during service, or was caused or aggravated by the Veteran's military service?  The examiner must consider the Veteran's lay statements regarding onset of symptoms. 

c)  Third, if the Veteran's complaints of symptoms such as fatigue cannot be attributed to a known clinical diagnosis, the examiner is requested to indicate whether such symptoms are an undiagnosed illness or a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


